DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. New independent claims 15, 21, and 23 include new features of depositing a hydrophobic layer, etching cavities, filling the cavities to form hydrophilic connection areas, and chemical-mechanical polishing and the resulting structure. Applicant’s amendments place the previously presented dependent claims 2-4 and 6-11 as dependent on new claim 15.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 15-17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Liu et al. (US 2015/0243611) and Kim (US 2016/0081199).
In reference to claim 15, Suga et al. (US 2015/0048523), hereafter “Suga,” discloses a manufacturing method including the steps of: 
a) forming a plurality of chips, and on a connection surface of the chip, a plurality of hydrophilic electric connection area, MR in Figures 3 and 4, and a hydrophobic area NR, each hydrophilic electric connection area of the chip being surrounded and separated from the other hydrophilic electric connection areas of the chip by the hydrophobic area, paragraphs 99 and 125; 
b) forming a transfer substrate comprising, for each chip of the plurality of chips, on a connection surface of the transfer substrate, a plurality of hydrophilic electric connection areas intended to be respectively connected to the plurality of hydrophilic electric connection areas of the chip, and a hydrophobic area, each hydrophilic electric connection area of the transfer substrate being surrounded and separated from the other hydrophilic electric connection areas of the transfer substrate by the hydrophobic area, paragraphs 100, 125, 137, and 233;
c) arranging a drop of a liquid on each hydrophilic electric connection area of the transfer substrate and/or on each electric hydrophilic electric connection area of each chip of the plurality of chips, paragraphs 222 and 223; and 
d) affixing the plurality of chips to the transfer substrate by direct bonding to electrically connect the electronic connection areas of each chip of the plurality of chips to the corresponding hydrophilic electric connection areas of the transfer substrate, paragraphs 178, 182, and 183, using the capillary restoring force of the drops to align the hydrophilic electric connection areas of the chips with the corresponding hydrophilic electric connection areas of the transfer substrate, paragraphs 232 and 233.
Suga does not disclose an emissive LED display device, a plurality of chips each comprising at least one LED,
depositing a hydrophobic layer over the entire connection surface of said plurality of chips,
 etching cavities intended to receive said hydrophilic electric connection areas on the connection surface of said plurality of chips;
 filling said cavities with a conductive material to form said hydrophilic electric connection areas; and 
chemical-mechanical polishing (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of hydrophilic electric connection areas at a same level as a surface of the hydrophobic layer.
Hasegawa et al. (US 2018/0045383), hereafter “Hasegawa,” discloses an emissive LED display, with reference to Figure 7, including forming a plurality of chips 50, each chip comprising at least one LED 62, paragraphs 103, 104, and 120. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for each of the plurality of chips to comprise at least one LED of an emissive LED display. To do so would have merely been to apply a known technique to improve similar methods in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case, applying the chip mounting method of Suga to the mounted LED chips of Hasegawa.
Hasegawa does not disclose depositing a hydrophobic layer over the entire connection surface of said plurality of chips,
 etching cavities intended to receive said hydrophilic electric connection areas on the connection surface of said plurality of chips;
 filling said cavities with a conductive material to form said hydrophilic electric connection areas; and 
chemical-mechanical polishing (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of hydrophilic electric connection areas at a same level as a surface of the hydrophobic layer.
Liu et al. (US 2015/0243611), hereafter “Liu,” discloses a method of making semiconductor devices including teaching
 depositing a layer, 117 in Figure 1, over the entire connection surface of a chip,
 etching cavities intended to receive electric connection areas on the connection surface of the chip, Figure 1 and paragraph 19;
 filling said cavities with a conductive material, 301 in Figure 3, to form electric connection areas; and 
chemical-mechanical polishing (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of hydrophilic electric connection areas at a same level as a surface of the hydrophobic layer, Figure 4 and paragraph 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to deposit a layer over the entire connection surface of said plurality of chips,
 etch cavities intended to receive said electric connection areas on the connection surface of said plurality of chips;
 fill said cavities with a conductive material to form said electric connection areas; and 
chemical-mechanical polish (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of electric connection areas at a same level as a surface of the hydrophobic layer.
One would have been motivated to do so in order to form bond surfaces with metal regions and non-metal regions at the same height level, Figure 3(e) and paragraph 120 of Suga.
Liu does not disclose the layer is a hydrophobic layer or the conductive material forms said hydrophilic electric connection areas.
Kim (US 2016/0081199), hereafter “Kim,” teaches a conductive structure including use of a hydrophobic material layer, 110 in Figure 3, in which hydrophilic electric connection areas 120 are formed, paragraphs 33, 34, and 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to deposit a hydrophobic layer over the entire connection surface of said plurality of chips, and fill the cavities with a conductive material to form the hydrophilic electric connection areas. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting forming hydrophobic and hydrophilic areas by material choice as in Kim for a hydrophilizing activating treatment as in Suga, paragraph 9 of Suga.
In reference to claim 21, Suga discloses a semiconductor device including: 
a plurality of chips, and on a connection surface of the chip, a plurality of hydrophilic electric connection areas, MR in Figures 3 and 4, and a hydrophobic area NR, each hydrophilic electric connection area of the chip being surrounded and separated from the other hydrophilic electric connection areas of the chip by the hydrophobic area, paragraphs 99 and 125; wherein
the connection surface of the plurality of chips is chemically-mechanically polished to place surfaces of the plurality of hydrophilic connection areas at a same level as a surface of the hydrophobic layer; Figure 3(e) and paragraph 120;
a transfer substrate comprising, for each chip of the plurality of chips, on a connection surface of the transfer substrate, a plurality of hydrophilic electric connection areas respectively connected to the hydrophilic electric connection areas of the chip, and a hydrophobic area, each hydrophilic electric connection area of the transfer substrate being surrounded and separated from the other hydrophilic electric connection areas of the transfer substrate by the hydrophobic area, paragraphs 100, 125, 137, and 233;
wherein the plurality of chips are affixed to the transfer substrate by direct bonding to electrically connect the hydrophilic electronic connection areas of each chip of the plurality of chips to corresponding hydrophilic electric connection areas of the transfer substrate, paragraphs 178, 182, and 183.
Suga does not disclose an emissive LED display device, a plurality of chips each comprising at least one LED,
The hydrophobic area comprises a hydrophobic layer deposited over the entire connection surface of said plurality of chips, or
The hydrophilic electric connection areas comprise etched cavities in the hydrophobic layer that are filled with a conductive material.
Hasegawa discloses an emissive LED display, with reference to Figure 7, including forming a plurality of chips 50, each chip comprising at least one LED 62, paragraphs 103, 104, and 120. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for each of the plurality of chips to comprise at least one LED of an emissive LED display. To do so would have merely been to apply a known technique to improve similar methods in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case, applying the chip mounting method of Suga to the mounted LED chips of Hasegawa.
Hasegawa does not disclose the hydrophobic area comprises a hydrophobic layer deposited over the entire connection surface of said plurality of chips, or
The hydrophilic electric connection areas comprise etched cavities in the hydrophobic layer that are filled with a conductive material.
Liu discloses a semiconductor device including teaching
 depositing a layer, 117 in Figure 1, over the entire connection surface of a chip,
 etching cavities intended to receive electric connection areas on the connection surface of the chip, Figure 1 and paragraph 19;
 filling said cavities with a conductive material, 301 in Figure 3, to form electric connection areas; and 
chemical-mechanical polishing (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of hydrophilic electric connection areas at a same level as a surface of the hydrophobic layer, Figure 4 and paragraph 24.
Kim teaches a conductive structure including use of a hydrophobic material layer, 110 in Figure 3, in which hydrophilic electric connection areas 120 are formed, paragraphs 33, 34, and 56.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the hydrophobic area to comprise a hydrophobic layer deposited over the entire connection surface of said plurality of chips, and
The hydrophilic electric connection areas to comprise etched cavities in the hydrophobic layer that are filled with a conductive material.
 To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting forming hydrophobic and hydrophilic areas by material choice as in Kim for a hydrophilizing activating treatment as in Suga, paragraph 9 of Suga.
In reference to claim 22, Liu teaches a bonding surface prepared in the same way as the surface to be bonded to, Figure 5 and paragraphs 28-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the hydrophobic area of the transfer substrate to comprise a hydrophobic layer deposited over the entire connection surface of said transfer substrate; the hydrophilic electric connection areas of the transfer substrate to comprise etched cavities in the hydrophobic layer that are filled with a conductive material; and the connection surface of the transfer substrate to be chemically-mechanically polished to place surfaces of the plurality of hydrophilic connection areas at a same level as a surface of the hydrophobic layer. One would have been motivated to do so in order to place the whole surfaces of the chip and substrate together for bonding, paragraph 29 of Liu and paragraph 122 of Suga.
In reference to claim 2, Suga discloses the electric connection areas of the chips and of the transfer substrates are made of metal, paragraph 99.
Suga does not disclose the hydrophobic areas of the chip and of the transfer substrate are made of a hydrophobic polymer.
Kim discloses hydrophobic areas are made of a hydrophobic polymer, paragraphs 24 and 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the hydrophobic areas of the chip and of the transfer substrate to be made of a hydrophobic polymer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one hydrophobic material for another.
	In reference to claim 4, Suga discloses in each chip, the lower surface of the chip is planar, that is, the electric connection areas of the chip are flush with the external surface of the hydrophobic area; and/or the upper surface of the transfer substrate is planar, that is, the electric connection areas of the transfer substrate are flush with the external surface of the hydrophobic area, Figure 3(e) and Figure 9(a) and paragraph 120.
In reference to claim 16, Liu teaches a bonding surface prepared in the same way as the surface to be bonded to, Figure 5 and paragraphs 28-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to deposit a hydrophobic layer over the entire connection surface of said transfer substrate; etch cavities intended to receive said hydrophilic electric connection areas of the transfer substrate on the connection surface of the transfer substrate; fill said cavities with a conductive material to form said hydrophilic electric connection areas of the transfer substrate, and CMP to planarize the connection surface of the transfer substrate to place surfaces of the plurality of hydrophilic connection areas at a same level as a surface of the hydrophobic layer. One would have been motivated to do so in order to place the whole surfaces of the chip and substrate together for bonding, paragraph 29 of Liu and paragraph 122 of Suga.
In reference to claim 17, Hasegawa discloses forming a plurality of chips 50, each chip comprising an active circuit 61 for controlling the LED, and affixing the plurality of chips to the transfer substrate comprises electrically connecting the active circuit of each chip to ones of the corresponding hydrophilic electric connection areas of the transfer substrate, Figure 7 and paragraphs 103, 104, and 120.
In reference to claim 23, Suga et al. (US 2015/0048523), hereafter “Suga,” discloses a manufacturing method including the steps of: 
forming a plurality of chips, and on a connection surface of the chip, a plurality of hydrophilic electric connection area, MR in Figures 3 and 4, and a hydrophobic area NR, each hydrophilic electric connection area of the chip being surrounded and separated from the other hydrophilic electric connection areas of the chip by the hydrophobic area, paragraphs 99 and 125; 
forming a transfer substrate comprising, for each chip of the plurality of chips, on a connection surface of the transfer substrate, a plurality of hydrophilic electric connection areas configures to be respectively connected to the plurality of hydrophilic electric connection areas of the chip, and a hydrophobic area, each hydrophilic electric connection area of the transfer substrate being surrounded and separated from the other hydrophilic electric connection areas of the transfer substrate by the hydrophobic area, paragraphs 100, 125, 137, and 233;
arranging a drop of a liquid on each hydrophilic electric connection area of the transfer substrate and/or on each electric hydrophilic electric connection area of each chip of the plurality of chips, paragraphs 222 and 223; and 
affixing the plurality of chips to the transfer substrate by direct bonding to electrically connect the electronic connection areas of each chip of the plurality of chips to the corresponding hydrophilic electric connection areas of the transfer substrate, paragraphs 178, 182, and 183, using the capillary restoring force of the drops to align the hydrophilic electric connection areas of the chips with the corresponding hydrophilic electric connection areas of the transfer substrate, paragraphs 232 and 233.
Suga does not disclose an emissive LED display device, a plurality of chips each comprising at least one LED,
depositing a hydrophobic layer over the entire connection surface of said plurality of chips,
 etching cavities intended to receive said hydrophilic electric connection areas on the connection surface of said plurality of chips;
 filling said cavities with a conductive material to form said hydrophilic electric connection areas; and 
chemical-mechanical polishing (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of hydrophilic electric connection areas at a same level as a surface of the hydrophobic layer.
Hasegawa discloses an emissive LED display, with reference to Figure 7, including forming a plurality of chips 50, each chip comprising at least one LED 62, paragraphs 103, 104, and 120. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for each of the plurality of chips to comprise at least one LED of an emissive LED display. To do so would have merely been to apply a known technique to improve similar methods in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case, applying the chip mounting method of Suga to the mounted LED chips of Hasegawa.
Hasegawa does not disclose depositing a hydrophobic layer over the entire connection surface of said plurality of chips,
 etching cavities intended to receive said hydrophilic electric connection areas on the connection surface of said plurality of chips;
 filling said cavities with a conductive material to form said hydrophilic electric connection areas; and 
chemical-mechanical polishing (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of hydrophilic electric connection areas at a same level as a surface of the hydrophobic layer.
Liu discloses a method of making semiconductor devices including teaching
 depositing a layer, 117 in Figure 1, over the entire connection surface of a chip,
 etching cavities intended to receive electric connection areas on the connection surface of the chip, Figure 1 and paragraph 19;
 filling said cavities with a conductive material, 301 in Figure 3, to form electric connection areas; and 
chemical-mechanical polishing (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of hydrophilic electric connection areas at a same level as a surface of the hydrophobic layer, Figure 4 and paragraph 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to deposit a layer over the entire connection surface of said plurality of chips,
 etch cavities intended to receive said electric connection areas on the connection surface of said plurality of chips;
 fill said cavities with a conductive material to form said electric connection areas; and 
chemical-mechanical polish (CMP) to planarize the connection surface of the plurality of chips to place surfaces of the plurality of electric connection areas at a same level as a surface of the hydrophobic layer.
One would have been motivated to do so in order to form bond surfaces with metal regions and non-metal regions at the same height level, Figure 3(e) and paragraph 120 of Suga.
Liu does not disclose the layer is a hydrophobic layer or the conductive material forms said hydrophilic electric connection areas.
Kim teaches a conductive structure including use of a hydrophobic material layer, 110 in Figure 3, in which hydrophilic electric connection areas 120 are formed, paragraphs 33, 34, and 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to deposit a hydrophobic layer over the entire connection surface of said plurality of chips, and fill the cavities with a conductive material to form the hydrophilic electric connection areas. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting forming hydrophobic and hydrophilic areas by material choice as in Kim for a hydrophilizing activating treatment as in Suga, paragraph 9 of Suga.
In reference to claim 24, Liu teaches a bonding surface prepared in the same way as the surface to be bonded to, Figure 5 and paragraphs 28-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the hydrophobic area of the transfer substrate to comprise a hydrophobic layer deposited over the entire connection surface of said transfer substrate; the hydrophilic electric connection areas of the transfer substrate to comprise etched cavities in the hydrophobic layer that are filled with a conductive material; and the connection surface of the transfer substrate to be chemically-mechanically polished to place surfaces of the plurality of hydrophilic connection areas at a same level as a surface of the hydrophobic layer. One would have been motivated to do so in order to place the whole surfaces of the chip and substrate together for bonding, paragraph 29 of Liu and paragraph 122 of Suga.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Liu et al. (US 2015/0243611) and Kim (US 2016/0081199) as applied to claims above and further in view of Oraw (US 2014/0191246).
In reference to claim 18, Suga in view of Hasegawa, Liu, and Kim does not disclose forming the plurality of chips comprises attaching a first surface of the active circuit to a first surface of the at least one LED by direct bonding.
Oraw (US 2014/0191246), hereafter “Oraw,” discloses a method of making an LED display device including teaching forming a plurality of chips comprising at least one LED and an active circuit for controlling the at least one LED comprises attaching the active circuit to the at least one LED by direct bonding, paragraph 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for forming the plurality of chips to comprise attaching a first surface of the active circuit to a first surface of the at least one LED by direct bonding. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one bonding method for another.

Claims 19, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Liu et al. (US 2015/0243611), Kim (US 2016/0081199), and Oraw (US 2014/0191246) as applied to claims 18 and 23 above and further in view of Pfeuffer et al. (US 2015/0325598) and Iguchi (US 2018/0358339).
In reference to claim 19, Suga in view of Hasegawa, Liu, and Kim disclose the hydrophilic electric connection areas of the plurality of chips and the transfer substrate as addressed above.
Suga in view of Hasegawa, Liu, and Kim are silent regarding the first through fourth electric connection areas.
Pfeuffer et al. (US 2015/0325598), hereafter “Pfeuffer,” discloses an LED display device, with reference to Figure 1, including teaching a plurality of chips, each chip comprising at least one LED and an active circuit for controlling the at least one LED, paragraphs 68 and 71,
a first hydrophilic electric connection area 72 configured to receive a first power supply potential and connected to a terminal of the at least one LED by a conductive via 75 extending through the active circuit from the second surface of the chip to the first surface of the chip; a second hydrophilic electric connection area 71 configured to receive a second power supply potential; a third hydrophilic electric connection area configured to receive a chip selection signal, unlabeled in Figure 1B; and a fourth hydrophilic electric connection area 73 configured to receive a luminosity data signal, paragraphs 83 and 87, the hydrophobic area extending over substantially the entire second surface of the active circuit of the chip which is not occupied by the plurality of hydrophilic electric connection areas of the chip, as addressed above; 
and the transfer substrate further comprises, on a first surface of the transfer substrate, for each chip of the plurality of chips: a first hydrophilic electric connection area configured to be connected to the first hydrophilic electric connection area of the active circuit of the chip; a second hydrophilic electric connection area configured to be connected to the second hydrophilic electric connection area of the active circuit of the chip; a third hydrophilic electric connection area configured to be connected to the third hydrophilic electric connection area of the active circuit of the chip; and a fourth hydrophilic electric connection area configured to be connected to the fourth hydrophilic electric connection area of the active circuit of the chip, paragraph 85, the hydrophobic area of the transfer substrate extending over substantially the entire connection surface of the transfer substrate which is not occupied by the plurality of hydrophilic electric connection areas of the transfer substrate, as addressed above.
Regarding the first, second, third, and fourth electric connection areas, being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, these are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the connection areas of Pfeuffer are capable of being configured to receive the respective connections.
Moreover, Iguchi (US 2018/0358339), hereafter “Iguchi” discloses the active circuit, including transistors 111 and 105 corresponding to the first and second MOS transistors of Pfeuffer, requires a low power supply potential, ground, a high power supply potential, Vcc, a chip selection signal, RoI, and a luminosity data signal, CS, paragraph 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first, second, third, and fourth electric connection areas, to be intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal. One would have been motivated to do so in order to provide the signals and power to drive the LED display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for each chip of the plurality of chips further comprises, on a second surface of the chip opposite the first surface of the chip: a first hydrophilic electric connection area configured to receive a first power supply potential and connected to a terminal of the at least one LED by a conductive via extending through the active circuit from the second surface of the chip to the first surface of the chip; a second hydrophilic electric connection area configured to receive a second power supply potential; a third hydrophilic electric connection area configured to receive a chip selection signal; and a fourth hydrophilic electric connection area configured to receive a luminosity data signal, the hydrophobic area extending over substantially the entire second surface of the active circuit of the chip which is not occupied by the plurality of hydrophilic electric connection areas of the chip; and the transfer substrate further comprises, on a first surface of the transfer substrate, for each chip of the plurality of chips: a first hydrophilic electric connection area configured to be connected to the first hydrophilic electric connection area of the active circuit of the chip; a second hydrophilic electric connection area configured to be connected to the second hydrophilic electric connection area of the active circuit of the chip; a third hydrophilic electric connection area configured to be connected to the third hydrophilic electric connection area of the active circuit of the chip; and a fourth hydrophilic electric connection area configured to be connected to the fourth hydrophilic electric connection area of the active circuit of the chip, the hydrophobic area of the transfer substrate extending over substantially the entire connection surface of the transfer substrate which is not occupied by the plurality of hydrophilic electric connection areas of the transfer substrate.
One would have been motivated to do so in order to form a surface mountable, actively controlled display device, paragraphs 85 and 71.
In reference to claim 20, Pfeuffer discloses wherein the active circuit of each chip comprises a first metal-oxide-semiconductor (MOS) transistor having a first conduction node connected to the second electric connection area and a second conduction node connected to a second terminal of the at least one LED; a second MOS transistor having a first conduction node connected to a gate of the first MOS transistor, a second conduction node connected to the fourth electric connection area, and a gate connected to the third electric connection area; for the individual control of the at least one LED, paragraph 87.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the active circuit of each chip to comprise a first metal-oxide-semiconductor (MOS) transistor having a first conduction node connected to the second electric connection area and a second conduction node connected to a second terminal of the at least one LED; a second MOS transistor having a first conduction node connected to a gate of the first MOS transistor, a second conduction node connected to the fourth electric connection area, and a gate connected to the third electric connection area; for the individual control of the at least one LED.
One would have been motivated to do so in order to form a surface mountable, actively controlled display device, paragraphs 85 and 71.
Pfeuffer does not disclose at least one capacitive element for holding a bias signal.
Iguchi discloses an LED display including teaching an active circuit comprising at least one transistor and at least one capacitive element for holding a bias signal, for the individual control of the LED, paragraphs 92, 103 and 104. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the active circuit of each chip to comprise at least one transistor and at least one capacitive element for holding a bias signal for the individual control of the at least one LED. One would have been motivated to do so in order to provide a drive current to the LED after a selection period has ended, paragraph 104.
In reference to claim 25, Hasegawa discloses forming a plurality of chips 50, each chip comprising an active circuit 61 for controlling the LED, wherein forming the plurality of chips comprises attaching a first surface of the active circuit to a first surface of the at least one LED, Figure 7 and paragraphs 103, 104, and 120.
Oraw discloses a method of making an LED display device including teaching forming a plurality of chips comprising at least one LED and an active circuit for controlling the at least one LED comprises attaching the active circuit to the at least one LED by direct bonding, paragraph 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for forming the plurality of chips to comprise attaching the active circuit to the at least one LED by direct bonding. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one bonding method for another.
Suga in view of Hasegawa, Liu, and Kim disclose the hydrophilic electric connection areas of the plurality of chips and the transfer substrate as addressed above.
Suga in view of Hasegawa, Liu, and Kim are silent regarding the first through fourth electric connection areas.
Pfeuffer teaches on a second surface of the chip opposite the first surface of the chip: a first hydrophilic electric connection area 72 configured to receive a first power supply potential and connected to a terminal of the at least one LED by a conductive via 75 extending through the active circuit from the second surface of the chip to the first surface of the chip, a second hydrophilic electric connection area 71 configured to receive a second power supply potential; a third hydrophilic electric connection area, unlabeled in Figure 1B, configured to receive a chip selection signal; and a fourth hydrophilic electric connection area 73  configured to receive a luminosity data signal, paragraphs 83 and 87, the hydrophobic area extending over substantially the entire second surface of the active circuit of the chip which is not occupied by the plurality of hydrophilic electric connection areas of the chip, as addressed above,
 the active circuit further comprising: a first metal-oxide-semiconductor (MOS) transistor having a first conduction node connected to the second electric connection area of the chip and a second conduction node connected to a second terminal of the at least one LED; a second MOS transistor having a first conduction node connected to a gate of the first MOS transistor, a second conduction node connected to the fourth electric connection area of the chip, and a gate connected to the third electric connection area of the chip, paragraph 87;
 the transfer substrate further comprises, on a first surface of the transfer substrate, for each chip of the plurality of chips: a first hydrophilic electric connection area configured to be connected to the first hydrophilic electric connection area of the active circuit of the chip; a second hydrophilic electric connection area configured to be connected to the second hydrophilic electric connection area of the active circuit of the chip; a third hydrophilic electric connection area configured to be connected to the third hydrophilic electric connection area of the active circuit of the chip; and a fourth hydrophilic electric connection area configured to be connected to the fourth hydrophilic electric connection area of the active circuit of the chip, the hydrophobic area of the transfer substrate extending over substantially the entire connection surface of the transfer substrate which is not occupied by the plurality of hydrophilic electric connection areas of the transfer substrate; and affixing the plurality of chips to the transfer substrate further comprises electrically connecting the active circuit of each chip to ones of the corresponding hydrophilic electric connection areas of the transfer substrate, paragraph 85.
Regarding the first, second, third, and fourth electric connection areas, being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, these are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the connection areas of Pfeuffer are capable of being configured to receive the respective connections.
Moreover, Iguchi (US 2018/0358339), hereafter “Iguchi” discloses the active circuit, including transistors 111 and 105 corresponding to the first and second MOS transistors of Pfeuffer, requires a low power supply potential, ground, a high power supply potential, Vcc, a chip selection signal, RoI, and a luminosity data signal, CS, paragraph 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first, second, third, and fourth electric connection areas, to be intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal. One would have been motivated to do so in order to provide the signals and power to drive the LED display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for there to be, on a second surface of the chip opposite the first surface of the chip, a first hydrophilic electric connection area configured to receive a first power supply potential and connected to a terminal of the at least one LED by a conductive via extending through the active circuit from the second surface of the chip to the first surface of the chip, a second hydrophilic electric connection area configured to receive a second power supply potential; a third hydrophilic electric connection area configured to receive a chip selection signal; and a fourth hydrophilic electric connection area configured to receive a luminosity data signal, the hydrophobic area extending over substantially the entire second surface of the active circuit of the chip which is not occupied by the plurality of hydrophilic electric connection areas of the chip, the active circuit further comprising: a first metal-oxide-semiconductor (MOS) transistor having a first conduction node connected to the second electric connection area of the chip and a second conduction node connected to a second terminal of the at least one LED; a second MOS transistor having a first conduction node connected to a gate of the first MOS transistor, a second conduction node connected to the fourth electric connection area of the chip, and a gate connected to the third electric connection area of the chip; 
the transfer substrate to further comprise, on a first surface of the transfer substrate, for each chip of the plurality of chips: a first hydrophilic electric connection area configured to be connected to the first hydrophilic electric connection area of the active circuit of the chip; a second hydrophilic electric connection area configured to be connected to the second hydrophilic electric connection area of the active circuit of the chip; a third hydrophilic electric connection area configured to be connected to the third hydrophilic electric connection area of the active circuit of the chip; and a fourth hydrophilic electric connection area configured to be connected to the fourth hydrophilic electric connection area of the active circuit of the chip, the hydrophobic area of the transfer substrate extending over substantially the entire connection surface of the transfer substrate which is not occupied by the plurality of hydrophilic electric connection areas of the transfer substrate; and
to affix the plurality of chips to the transfer substrate further comprises electrically connecting the active circuit of each chip to ones of the corresponding hydrophilic electric connection areas of the transfer substrate.
One would have been motivated to do so in order to form a surface mountable, actively controlled display device, paragraphs 85 and 71.
Pfeuffer does not disclose at least one capacitive element for holding a bias signal.
Iguchi discloses an LED display including teaching an active circuit comprising at least one transistor and at least one capacitive element for holding a bias signal, for the individual control of the LED, paragraphs 92, 103 and 104. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the active circuit of each chip to comprise at least one transistor and at least one capacitive element for holding a bias signal for the individual control of the at least one LED. One would have been motivated to do so in order to provide a drive current to the LED after a selection period has ended, paragraph 104.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Liu et al. (US 2015/0243611) and Kim (US 2016/0081199) as applied to claim 1 above and further in view of Berthier et al. (US 2014/0283367).
In reference to claim 3, Suga in view of Hasegawa, Liu and Kim does not disclose the hydrophilic electric connection areas of the plurality of chips and of the transfer substrate are made of a material forming a drop contact angle smaller than 10 with the liquid, and wherein the hydrophobic areas of the plurality of chips and of the transfer substrate are made of a material forming a drop contact angle greater than 20 with the liquid.
Berthier et al. (US 2014/0283367) discloses a method of making semiconductor devices including teaching hydrophilic areas are made of a material forming a drop contact angle smaller than 10° with the liquid, and hydrophobic areas are made of a material forming a drop contact angle greater than 20° with the liquid, paragraph 60. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for electric connection areas of the chips and of the transfer substrate to be made of a material forming a drop contact angle smaller than 10° with the liquid, and the hydrophobic areas of the chips and of the transfer substrate to be made of a material forming a drop contact angle greater than 20° with the liquid. One would have been motivated to do so in order to provide a large difference in wettability for a high success rate of alignment, paragraph 40.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Liu et al. (US 2015/0243611) and Kim (US 2016/0081199) as applied to claim 1 above and further in view of Fischer et al. (US 2010/0171215).
In reference to claim 6, Suga in view of Hasegawa, Liu, and Kim does not disclose the plurality of chips are formed to be arranged on a support substrate with a pitch between chips smaller than the pitch between chips of the final display device; and when affixing the plurality of chips to the transfer substrate, the plurality of chips are selectively separated from the support substrate at the pitch of the final display device and affixed to the transfer substrate at this same pitch.
Fischer (US 2010/0171215), hereafter “Fischer,” teaches forming a plurality of chips to be arranged on a support substrate with a pitch between chips smaller than the pitch between chips of the final display device; and affixing the chips to a transfer substrate where a plurality of chips are selectively separated from the support substrate at the pitch of the final display device and affixed to the transfer substrate at this same pitch, Figure 1A and 1D, and paragraphs 82-85. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the chips to be formed to be arranged on a support substrate with a pitch between chips smaller than the pitch between chips of the final display device; and when affixing the plurality of chips to the transfer substrate, the plurality of chips to be selectively separated from the support substrate at the pitch of the final display device and affixed to the transfer substrate at this same pitch. One would have been motivated to do so in order to arrange the chips on the support substrate at high packing density, paragraph 84.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Liu et al. (US 2015/0243611), Kim (US 2016/0081199) and Fischer et al. (US 2010/0171215) as applied to claim 6 above and further in view of Zou et al. (US 2017/0330856).
In reference to claim 7, Fischer discloses the selectively separating the plurality of chips is formed by means of a local laser beam, paragraph 87. 
Fischer is silent regarding the local laser beam being projected from the surface of the support substrate opposite to the chips.
Zou et al. (US 2017/0330856) discloses the selective separation of the chips is formed by means of a local laser beam 208 projected from the surface of the support substrate 204 opposite to the chips 205, Figure 3C and paragraph 66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to selectively separate the plurality of chips by means of a local laser beam projected from the surface of the support substrate opposite to the plurality of chips. One would have been motivated to do so in order to irradiate the support substrate directly without irradiating the device.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Liu et al. (US 2015/0243611), Kim (US 2016/0081199), and Fischer et al. (US 2010/0171215), as applied to claim 6 above and further in view of Sugiyama et al. (US 2012/0291950).
In reference to claim 8, Suga in view of Hasegawa, Liu, Kim, and Fischer does not disclose the support substrate comprises one or a plurality of through openings opposite each chip and the selectively separating of the chips is performed via these openings.
Sugiyama discloses a method of mounting semiconductor chips including teaching a support substrate comprising one or a plurality of through openings 206 opposite each chip, and the selective separation of the chips being performed via these openings, paragraphs 123, 124, 130, and 131. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the support substrate to comprise one or a plurality of through openings opposite each chip and the selective separation of the chips to be performed via these openings. One would have been motivated to do so in order to hold the chips in place by vacuum, paragraph 24.
In reference to claim 9, Suga in view of Hasegawa, Liu, Kim, and Fischer does not disclose the plurality of chips are formed to be only laid, with no bonding, on the support substrate; and when affixing the plurality of chips to the transfer substrate, the transfer substrate is brought above the plurality of chips, with its connection surface facing the connection surfaces of the plurality of chips, and laid on the plurality of chips to simultaneously sample a plurality of chips at the pitch of the final display device.
Sugiyama discloses a method of mounting semiconductor chips including teaching laying chips, with no bonding, on a support substrate, paragraph 110, and affixing the chips to a transfer substrate by bring the transfer substrate above the chips with its connection surface facing the connection surfaces of the chips, and laid on the chips to simultaneously sample a plurality of chips at the pitch of the final display device, Figures 12F-12H and paragraphs 105-109. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the plurality of chips to be only laid, with no bonding, on the support substrate; and when affixing the plurality of chips to the transfer substrate, the transfer substrate is brought above the plurality of chips, with its connection surface facing the connection surfaces of the plurality of chips, and laid on the plurality of chips to simultaneously sample a plurality of chips at the pitch of the final display device. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one transfer method for another.
In reference to claim 10, Suga in view of Hasegawa, Liu, Kim, and Fischer does not disclose the support substrate comprises cavities having the plurality of chips arranged therein so that the plurality chips are laterally held by walls of the cavities.
Sugiyama discloses a method of mounting semiconductor chips including teaching a support substrate 200 comprising cavities having the chips arranged therein so that the chips are laterally held by the walls of the cavities, Figure 15C and paragraph 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the support substrate to comprise cavities having the plurality of chips arranged therein so that the plurality of chips are laterally held by the walls of the cavities. One would have been motivated to do so in order to define chip mounting areas of the support substrate, id. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Liu et al. (US 2015/0243611), Kim (US 2016/0081199), Fischer et al. (US 2010/0171215), and Sugiyama et al. (US 2012/0291950) as applied to claim 10 above and further in view of Otsuki et al. (US 6,261,370).
In reference to claim 11, Suga in view of Hasegawa, Liu, Kim, Fischer and Sugiyama does not disclose the bottom of each cavity of the cavities of the support substrate is non-planar.
Otsuki et al. (US 6,261,370) discloses a support substrate in Figure 1 including teaching the bottom 2a of each cavity of the support substrate 1 is non-planar, col. 6 lines 54-64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the bottom of each cavity of the cavities of the support substrate to be non-planar. One would have been motivated to do so in order to reduce the surface of the support substrate that is in contact with the semiconductor device, col. 7 lines 23-27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897